Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 1, Applicant has amended claim 1 to incorporate the original allowable claim 19.  As such, none of the reference of record alone or in combination discloses or suggests a fingerprint recognition system comprising: 
a display panel including a fingerprint contact part; and a fingerprint recognition chip attached to the display panel, 
wherein the fingerprint recognition chip comprises a light control layer including a first light control part and a second light control part; and an intermediate layer, 
the first light control part is provided so that light incident from the lower surface of the first light control part at a first angle (Ɵ0) is transmitted toward the intermediate layer as light having a second angle (ƟA) different from the first angle (Ɵ0), 
the second light control part is provided so that light incident on the upper surface of the second light control part at a fourth angle (ƟB’) is transmitted to the lower surface of the second light control part, and 
the intermediate layer is provided so that a region where a fingerprint is recognized on the fingerprint contact part is secured, 
wherein the intermediate layer has a thickness satisfying Relational Expression 1: [Relational Expression 1] 
W = (D1 +D2) x tan (ƟA)
wherein, W is a one direction length of a region where fingerprint recognition is made in the system, D1 is the thickness of the display panel, and D2 is the thickness of the intermediate layer.
Claims 2-18 and 20-21 depend from claim 1.  Accordingly, claims 1-18 and 20-21 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625